
	

113 HR 2551 IH: Expanding Opportunities for Main Street Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2551
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committees on
			 Financial Services and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Small Business Act to ensure that certain
		  Federal contracts are set aside for small businesses, to enhance services to
		  small businesses that are disadvantaged, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding Opportunities for Main
			 Street Act of 2013.
		ISMALL
			 BUSINESS ADMINISTRATION
			101.Contract
			 opportunities for small business concerns
				(a)DefinitionsIn
			 this section—
					(1)the term
			 eligible contract means any contract for the acquisition of goods
			 or services that is in an amount (including options) of more than $3,000 and
			 less than $500,000; and
					(2)the term
			 small business concern has the meaning given that term under
			 section 3(a) of the Small Business Act (15 U.S.C. 632(a)).
					(b)In
			 generalNotwithstanding any other provision of law, a Federal
			 department or agency shall, to the extent practicable, award to a small
			 business concern each eligible contract let by the department or agency.
				(c)Sole source
			 contractsA Federal department or agency may award an eligible
			 contract as a sole source contract to a small business concern if at least 1
			 small business concern submits an offer with respect to the eligible
			 contract.
				(d)Award to small
			 business not practicable
					(1)In
			 generalIf a contracting officer of a Federal department or
			 agency determines that awarding an eligible contract to a small business
			 concern under subsection (b) is not practicable, the contracting officer shall
			 make available to the Administrator of the Small Business Administration and
			 the public—
						(A)the determination
			 and reasoning of such officer with respect to the eligible contract; and
						(B)the name of each
			 small business concern that submitted an offer with respect to the eligible
			 contract.
						(2)ReviewThe
			 Administrator of the Small Business Administration shall—
						(A)review a
			 determination under paragraph (1); and
						(B)if the
			 Administrator determines it is appropriate, open the eligible contract
			 opportunity for the submission of additional offers and award the
			 contract.
						102.Enhancement of
			 services to small businesses that are disadvantaged
				(a)Net
			 worthSection 8(a)(6)(A) of the Small Business Act (15 U.S.C.
			 637(a)(6)(A)) is amended by inserting after disadvantaged
			 individual. the following: For purposes of this section, an
			 individual having a net worth of more than $1,500,000 is not economically
			 disadvantaged..
				(b)Time limit on
			 participationSection 7(j)(15) of the Small Business Act (15
			 U.S.C. 636(j)(15)) is amended—
					(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
					(2)by inserting
			 (A) after (15); and
					(3)by adding at the
			 end the following:
						
							(B)No time limitation
				relating to the period that a small business concern may receive developmental
				assistance under the Program and contracts under section 8(a) shall apply to a
				small business concern that has not completed a contract under section
				8(a).
							.
					103.Bundled
			 contracts
				(a)DefinitionsSection
			 3(o) of the Small Business Act (15 U.S.C. 632(o)) is amended to read as
			 follows:
					
						(o)Definitions of
				bundling of contract requirements and related termsIn this
				Act:
							(1)Bundled
				contract
								(A)In
				generalThe term bundled contract means a contract
				or order that is entered into to meet procurement requirements that are
				consolidated in a bundling of contract requirements, without regard to how the
				procuring agency has designated the contract or order or whether a study of the
				effects of the solicitation on civilian or military personnel has been
				made.
								(B)ExceptionsThe
				term does not include—
									(i)a
				contract or order with an aggregate dollar value below the dollar threshold;
				or
									(ii)a
				contract or order that is entered into to meet an exempted requirement.
									(2)Bundling of
				contract requirements
								(A)In
				generalThe term bundling of contract requirements
				means the use of any bundling methodology to satisfy 2 or more procurement
				requirements for goods or services previously supplied or performed under
				separate smaller contracts or orders, or to satisfy 2 or more procurement
				requirements for construction services of a type historically performed under
				separate smaller contracts or orders, that is likely to be unsuitable for award
				to a small business concern due to—
									(i)the diversity,
				size, or specialized nature of the elements of the performance
				specified;
									(ii)the aggregate
				dollar value of the anticipated award;
									(iii)the geographical
				dispersion of the contract or order performance sites; or
									(iv)any combination
				of the factors described in clauses (i), (ii), and (iii).
									(B)Inclusion of new
				features or functionsA combination of contract requirements that
				would meet the definition of a bundling of contract requirements but for the
				addition of a procurement requirement with at least 1 new good or service shall
				be considered to be a bundling of contract requirements unless the new features
				or functions substantially transform the goods or services and will provide
				measurably substantial benefits to the Federal Government in terms of quality,
				performance, or price.
								(C)ExceptionsThe
				term bundling of contract requirements does not include—
									(i)the use of a
				bundling methodology for an anticipated award with an aggregate dollar value
				below the dollar threshold; or
									(ii)the use of a
				bundling methodology to meet an exempted requirement.
									(3)Bundling
				methodologyThe term bundling methodology
				means—
								(A)a solicitation to
				obtain offers for a single contract or order, or a multiple award contract or
				order; or
								(B)a solicitation of
				offers for the issuance of a task or a delivery order under an existing single
				or multiple award contract or order.
								(4)Separate smaller
				contractThe term separate smaller contract, with
				respect to bundling of contract requirements, means a contract or order that
				has been performed by 1 or more small business concerns or was suitable for
				award to 1 or more small business concerns.
							(5)Dollar
				thresholdThe term dollar threshold means—
								(A)$65,000,000, in
				the case of a contract or order that is solely for construction services;
				and
								(B)$5,000,000 for a
				contract or order not described in subparagraph (A).
								(6)Exempted
				requirementThe term exempted requirement means a
				procurement requirement solely for items that are not commercial items (as the
				term commercial item is defined in section 103 of title 41, United
				States Code).
							(7)Procurement
				requirementThe term procurement requirement means a
				determination by a Federal agency that a specified good or service is needed to
				satisfy the mission of the Federal
				agency.
							.
				(b)Proposed
			 procurement requirementsSection 15(a) of the Small Business Act
			 (15 U.S.C. 644(a)) is amended—
					(1)in the third
			 sentence, by striking necessary and justified and inserting
			 necessary and justified, and identifying information on the incumbent
			 contract holders, a description of the industries that might be interested in
			 bidding on the contract requirements, and the number of small businesses listed
			 in the industry categories that could be excluded from future bidding if the
			 contract is combined or packaged; and
					(2)by striking the
			 sixth sentence and inserting the following: Whenever the Administration
			 and the contracting procurement agency fail to agree, the Administrator may
			 review the proposed procurement or delay the solicitation process for not more
			 than 10 days to make recommendations, and the matter shall be submitted to the
			 Director of the Office of Management and Budget to mediate the
			 disagreement..
					104.Federal
			 contracting goals
				(a)Increase in
			 certain goalsSection 15(g)(1) of the Small Business Act (15
			 U.S.C. 644(g)(1)) is amended—
					(1)by striking
			 not less than 23 percent and inserting not less than 25
			 percent; and
					(2)by striking
			 not less than 5 percent each place it appears and inserting
			 not less than 10 percent.
					(b)Limitation on
			 number of categories for which a business may qualifySection
			 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended by adding at the
			 end the following:
					
						(3)A Federal agency
				may not include a business concern in more than 2 specified categories for
				purposes of determining whether the Federal agency has met the Government-wide
				goals under this subsection for the award of contracts to business concerns in
				specified categories. In this paragraph, the term specified
				category means small business concerns, small business concerns owned
				and controlled by service-disabled veterans, qualified HUBZone small business
				concerns, small business concerns owned and controlled by socially and
				economically disadvantaged individuals, and small business concerns owned and
				controlled by
				women.
						.
				105.Implementation
			 of subcontracting plansSection 8(d) of the Small Business Act (15
			 U.S.C. 637(d)) is amended by adding at the end the following:
				
					(13)In the case of
				any contract containing a subcontracting plan included pursuant to paragraph
				(4) or (5)—
						(A)The Administrator
				shall collaborate with the Federal agency awarding the contract to develop and
				include in the contract a clause providing that, if the contractor meets the
				percentage goal for the utilization of small business concerns, including those
				owned and controlled by socially and economically disadvantaged individuals, as
				set forth in the subcontracting plan, the Federal agency may give additional
				consideration to contractor.
						(B)The Federal agency
				awarding the contract shall require the contractor to provide written
				justification to the agency whenever the contractor, in performing the
				contract, does not enter into a subcontract with, or substitutes another
				subcontractor for, a specific small business concern identified in the
				subcontracting plan.
						(14)The
				Administration shall establish a telephone line or other electronic means of
				communication through which a small business concern identified in a
				subcontracting plan by an offeror or bidder may communicate to the
				Administration any concerns regarding major deviations by prime contractors
				from the use of small business concerns as subcontractors under the prime
				contract as described in the subcontracting
				plan.
					.
			106.Requirement to
			 consider use of small business concerns owned and controlled by socially and
			 economically disadvantaged individuals when considering past compliance with
			 subcontracting plansSection
			 8(d) of the Small Business Act (15 U.S.C. 637(d)) is amended—
				(1)in paragraph
			 (4)(C), in the second sentence, by inserting , especially compliance
			 with the goal set forth in such plans for the utilization of small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals, after other such subcontracting plans;
			 and
				(2)in paragraph
			 (5)(B), in the second sentence, by inserting , especially compliance
			 with the goal set forth in such plans for the utilization of small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals, after other such subcontracting
			 plans.
				IIMINORITY BUSINESS
			 DEVELOPMENT AGENCY
			201.DefinitionsIn this title:
				(1)Historically
			 disadvantaged individualThe term historically
			 disadvantaged individual means any individual who is a member of a group
			 that is designated as eligible to receive assistance under section 1400.1 of
			 title 15, Code of Federal Regulations, as in effect on January 1, 2009.
				(2)PrincipalThe
			 term principal means any person that the Director determines to
			 exercise significant control over the regular operations of a business
			 entity.
				(3)ProgramThe
			 term Program means the Minority Business Development Program
			 established under section 202.
				202.Emerging
			 minority business development programThe National Director of the Minority
			 Business Development Agency shall establish the Minority Business Development
			 Program to assist qualified minority businesses. The Program shall provide to
			 such businesses the following:
				(1)Technical
			 assistance under section 204.
				(2)Loan guarantees
			 under section 208.
				(3)Contract
			 procurement assistance under section 205.
				203.Qualified
			 minority business
				(a)CertificationFor
			 purposes of the Program, the National Director of the Minority Business
			 Development Agency may certify as a qualified minority business any entity that
			 satisfies each of the following:
					(1)Not less than 51
			 percent of the entity is directly and unconditionally owned or controlled by
			 historically disadvantaged individuals.
					(2)Each officer or
			 other individual who exercises control over the regular operations of the
			 entity is a historically disadvantaged individual.
					(3)The net worth of
			 each principal of the entity is not greater than $2,000,000. (The equity of a
			 disadvantaged owner in a primary personal residence shall not be considered in
			 this calculation.)
					(4)The principal
			 place of business of the entity is in the United States.
					(5)Each principal of
			 the entity maintains good character in the determination of the National
			 Director.
					(6)The entity engages
			 in competitive and bona fide commercial business operations in not less than
			 one sector of industry that has a North American Industry Classification System
			 code.
					(7)The entity submits
			 reports to the National Director at such time, in such form, and containing
			 such information as the National Director may require.
					(8)Such other
			 requirements as the National Director considers appropriate.
					(b)Term of
			 certificationA certification under this section shall be for a
			 term of 5 years and may not be renewed.
				204.Technical
			 assistance
				(a)In
			 generalIn carrying out the Program, the National Director of the
			 Minority Business Development Agency may provide to qualified minority
			 businesses technical assistance with regard to the following:
					(1)Writing business
			 plans.
					(2)Marketing.
					(3)Management.
					(4)Securing
			 sufficient financing for business operations.
					(b)Contract
			 authorityThe National Director may enter into agreements with
			 persons to provide technical assistance under this section.
				205.Set-aside
			 contracting opportunities
				(a)In
			 generalThe National Director of the Minority Business
			 Development Agency may enter into agreements with the United States Government
			 and any department, agency, or officer thereof having procurement powers for
			 purposes of providing for the fulfillment of procurement contracts and
			 providing opportunities for qualified minority businesses with regard to such
			 contracts.
				(b)Qualifications
			 on participationThe National Director shall by rule establish
			 requirements for participation under this section by a qualified minority
			 business in a contract.
				(c)Annual limit on
			 number of contracts per qualified minority businessA qualified
			 minority business may not participate under this section in contracts in an
			 amount that exceeds $10,000,000 for goods and services each fiscal year.
				(d)Limits on
			 contract amounts
					(1)Goods and
			 servicesExcept as provided in paragraph (2), a contract for
			 goods and services under this section may not exceed $6,000,000.
					(2)Manufacturing
			 and constructionA contract for manufacturing and construction
			 services under this section may not exceed $10,000,000.
					206.Termination
			 from programThe National
			 Director of the Minority Business Development Agency may terminate a qualified
			 minority business from the Program for any violation of a requirement of
			 sections 203 through 206 by that qualified minority business, including the
			 following:
				(1)Conduct by a
			 principal of the qualified minority business that indicates a lack of business
			 integrity.
				(2)Willful failure to
			 comply with applicable labor standards and obligations.
				(3)Consistent failure
			 to tender adequate performance with regard to contracts under the
			 Program.
				(4)Failure to obtain
			 and maintain relevant certifications.
				(5)Failure to pay
			 outstanding obligations owed to the Federal Government.
				207.Authorization
			 of appropriations
				(a)Authorization
			 of AppropriationsThere are
			 authorized to be appropriated $200,000,000 to the National Director to carry
			 out this section. Such sums shall remain available until expended.
				208.Loan
			 guarantees
				(a)In
			 generalSubject to subsection (b), the National Director of the
			 Minority Business Development Agency may guarantee up to 90 percent of the
			 amount of a loan made to a qualified minority business to be used for business
			 purposes, including the following:
					(1)Purchasing
			 essential equipment.
					(2)Payroll
			 expenses.
					(3)Purchasing
			 facilities.
					(4)Renovating
			 facilities.
					(b)Terms and
			 conditions
					(1)In
			 generalThe National Director may make guarantees under this
			 section for projects on such terms and conditions as the National Director
			 determines appropriate, after consultation with the Secretary of the Treasury,
			 in accordance with this section.
					(2)RepaymentNo
			 guarantee shall be made under this section unless the National Director
			 determines that there is reasonable prospect of repayment of the principal and
			 interest on the obligation by the borrower.
					(3)Defaults
						(A)Payment by
			 national director
							(i)In
			 generalIf a borrower defaults on the obligation (as defined in
			 regulations promulgated by the National Director and specified in the guarantee
			 contract), the holder of the guarantee shall have the right to demand payment
			 of the unpaid amount from the National Director.
							(ii)Payment
			 requiredWithin such period as may be specified in the guarantee
			 or related agreements, the National Director shall pay to the holder of the
			 guarantee the unpaid interest on, and unpaid principal of the obligation as to
			 which the borrower has defaulted, unless the National Director finds that there
			 was no default by the borrower in the payment of interest or principal or that
			 the default has been remedied.
							(iii)ForbearanceNothing
			 in this paragraph precludes any forbearance by the holder of the obligation for
			 the benefit of the borrower which may be agreed upon by the parties to the
			 obligation and approved by the Director.
							(B)Subrogation
							(i)In
			 generalIf the National Director makes a payment under
			 subparagraph (A), the National Director shall be subrogated to the rights of
			 the recipient of the payment as specified in the guarantee or related
			 agreements including, where appropriate, the authority (notwithstanding any
			 other provision of law) to—
								(I)complete,
			 maintain, operate, lease, or otherwise dispose of any property acquired
			 pursuant to such guarantee or related agreements; or
								(II)permit the
			 borrower, pursuant to an agreement with the National Director, to continue to
			 pursue the purposes of the project if the National Director determines this to
			 be in the public interest.
								(ii)Superiority of
			 rightsThe rights of the National Director, with respect to any
			 property acquired pursuant to a guarantee or related agreements, shall be
			 superior to the rights of any other person with respect to the property.
							(iii)Terms and
			 conditionsA guarantee agreement shall include such detailed
			 terms and conditions as the National Director determines appropriate to—
								(I)protect the
			 interests of the United States in the case of default; and
								(II)have available
			 all the patents and technology necessary for any person selected, including the
			 National Director, to complete and operate the project.
								(C)Payment of
			 principal and interest by national directorWith respect to any
			 obligation guaranteed under this section, the National Director may enter into
			 a contract to pay, and pay, holders of the obligation, for and on behalf of the
			 borrower, from funds appropriated for that purpose, the principal and interest
			 payments which become due and payable on the unpaid balance of the obligation
			 if the National Director finds that—
							(i)(I)the borrower is unable
			 to meet the payments and is not in default;
								(II)it is in the public interest to permit
			 the borrower to continue to pursue the purposes of the project; and
								(III)the probable net benefit to the Federal
			 Government in paying the principal and interest will be greater than that which
			 would result in the event of a default;
								(ii)the
			 amount of the payment that the National Director is authorized to pay shall be
			 no greater than the amount of principal and interest that the borrower is
			 obligated to pay under the agreement being guaranteed; and
							(iii)the borrower
			 agrees to reimburse the National Director for the payment (including interest)
			 on terms and conditions that are satisfactory to the National Director.
							(D)Action by
			 attorney general
							(i)NotificationIf
			 the borrower defaults on an obligation, the National Director shall notify the
			 Attorney General of the default.
							(ii)RecoveryOn
			 notification, the Attorney General shall take such action as is appropriate to
			 recover the unpaid principal and interest due from—
								(I)such assets of the
			 defaulting borrower as are associated with the obligation; or
								(II)any other
			 security pledged to secure the obligation.
								(4)Fees
						(A)In
			 generalThe National Director shall charge and collect fees for
			 guarantees in amounts the National Director determines are sufficient to cover
			 applicable administrative expenses, not to exceed 1 percent of the amount
			 guaranteed.
						(B)AvailabilityFees
			 collected under this paragraph shall—
							(i)be
			 deposited by the National Director into the Treasury; and
							(ii)remain available
			 until expended, subject to such other conditions as are contained in annual
			 appropriations Acts.
							(c)Credit
			 requirementsTo receive a loan guaranteed under this section a
			 qualified minority business shall—
					(1)be in good
			 standing with regard to the credit of that business in the determination of the
			 National Director;
					(2)have received
			 technical assistance under section 204; and
					(3)submit reports, at
			 such time, in such form, and containing such information as the National
			 Director may require regarding the credit of the business.
					(d)Limits on
			 guarantee amounts
					(1)Maximum amount
			 of guaranteeThe National Director may not guarantee more than
			 $450,000 of any loan under this section.
					(2)Maximum gross
			 loan amountA loan guaranteed under this section may not be for a
			 gross loan amount in excess of $500,000.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Director not more than $500,000,000 to carry out this section during
			 fiscal years 2014 through 2019.
				209.Reports
				(a)Report of the
			 directorNot later than October 1, 2012, and annually thereafter,
			 the National Director of the Minority Business Development Agency shall submit
			 to the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report
			 describing the activities of the National Director during the preceding year
			 with respect to the Program.
				(b)Report of the
			 secretary of commerceNot later than October 1, 2012, and
			 annually thereafter, the Secretary of Commerce shall submit to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on Energy
			 and Commerce of the House of Representatives a report describing the activities
			 the Secretary engaged in during the preceding year to build wealth among
			 historically disadvantaged individuals.
				210.Minority
			 business development agency databaseNot later than 90 days after the date of the
			 enactment of this Act, the National Director of the Minority Business
			 Development Agency shall establish a database to assist prime contractors in
			 identifying historically disadvantaged firms for subcontracting.
			
